Citation Nr: 0033114	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-06 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
(compensable) evaluation for a right ear hearing loss 
disability.  

2.  Entitlement to service connection for a left ear hearing 
loss disability.  

3.  Entitlement to service connection for chronic ear 
infections, to include otitis media and otitis externa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1990 to June 
1993.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
granted for right ear hearing loss, with the assignment of a 
noncompensable (zero percent) rating, and service connection 
for hearing loss in the left ear was denied.  

The Board notes that at his personal hearing in October 2000, 
the veteran's representative indicated an intent to submit a 
claim for a increased (compensable) evaluation for service-
connected tinnitus.  These statements are referred to the RO 
for appropriate adjudicatory action.  

The Board notes that it has recharacterized the one of the 
issues on appeal in order to comply with the decision of the 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court held that where the 
issue involves an appeal which has been developed from the 
initial rating assigned following a grant of service 
connection, it must be considered whether separate, or 
"staged" ratings may be assigned for separate periods of 
time.  The Court found that framing the issue as "entitlement 
to an increased rating" did not sufficiently inform the 
veteran that the issue actually involved any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating. Id.  
The appellant's pleadings indicate that he is aware that his 
appeal involves the RO's assignment of an initial disability 
evaluation, and the Board sees no prejudice to the appellant 
in recharacterizing the issue on appeal to properly reflect 
his disagreement with the initial disability evaluation 
assigned to the service-connected right ear hearing loss 
disability. See Bernard v. Brown, 4 Vet. App. 384 (1993).

REMAND

The veteran contends that an initial compensable evaluation 
is warranted for his service-connected right ear hearing loss 
disability and that service connection is warranted for a 
left ear hearing loss disability.  In addition, the Board has 
accepted a third issue for appellate review.  The record 
indicates that in his VA Form 9 (substantive appeal), the 
veteran indicated that he continually suffers from ear pain 
that has been diagnosed as ear infections.  At his personal 
hearing before the undersigned in October 2000, the veteran 
stated that he has ear infections which he dated to his 
period of active service.  The Board has construed these 
statements as an informal claim for service connection for 
ear infections, to include otitis media and otitis externa.  
The Board finds that this claim is inextricably intertwined 
with the claims on appeal and jurisdiction thereof has 
accordingly been accepted.  Having reviewed the record, the 
Board has concluded that it is necessary to return the claims 
on appeal to the RO in order to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  

The Board notes that during the pendency of this appeal, 
portions of Title 38 of the United States Code have been 
amended.  Specifically, 38 U.S.C.A. § 5103, which concerns 
VA's duty to assist a claimant with the development of facts 
pertinent to his claim, has been substantially revised.  The 
revised statutes contain no "well-grounded claim" 
requirement and instead provide that VA must assist in the 
development of claims unless "no reasonable possibility" 
exists that such assistance would aid in substantiating the 
claim.  VA must make "reasonable efforts" to obtain 
relevant records that the claimant adequately identifies and 
authorizes VA to obtain.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____(2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7).  The 
Board finds that these revisions are applicable to the 
instant claim as they are more favorable than the prior 
statutory provisions.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  On remand, the RO will have the 
opportunity to adjudicate the claims on appeal in light of 
the statutory amendments.  

The revised statutory provisions also indicate that VA's duty 
to assist includes the duty to obtain medical examinations 
and opinions when necessary for making a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on a claim if there is evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active military service and the record does not 
contain sufficient medical evidence for a decision to be made 
on the claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).  In applying this new 
provision to the instant appeals, the Board has concluded 
that it is necessary to obtain additional examinations and a 
medical opinion with regard to claims for service connection 
for a left ear hearing loss disability and for ear 
infections, to include otitis media and otitis externa.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2000), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
38 C.F.R. § 3.303(d) (2000).  For organic diseases of the 
nervous system, including a hearing loss disability, service 
connection is warranted on a presumptive basis of the 
disability is manifested to a compensable degree within one 
year following the veteran's discharge from active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

The available evidence is indicative of in-service treatment 
for recurrent otitis externa and otitis media.  On VA 
examination in December 1997, the veteran reported a history 
of numerous episodes of otitis media and otitis externa.  
Objective findings included injected and scarred tympanic 
membranes and the right auditory canal was observed to be 
swollen.  Diagnoses included repeated episodes of otitis 
media and otitis externa.  It was noted that the progression 
of the veteran's hearing loss was most likely related to 
repeated episodes of otitis media and otitis externa as well 
as noise exposure and acoustic trauma.  

On remand, the veteran will be afforded examinations in order 
to determine the nature, severity, and etiology of the 
recurrent ear infections which were diagnosed on VA 
examination in 1997.  In addition, he will be afforded a new 
audiological examination in order to identify the current 
level of his hearing acuity in each ear.  Thereafter, the RO 
will have the opportunity to review the claims on appeal and 
to adjudicate the issue of entitlement to service connection 
for ear infections, to include otitis media and otitis 
externa.  

On remand, the RO will have the opportunity to submit 
additional evidence in support of these claims.  At his 
personal hearing in October 2000, he indicated that he 
underwent a private hearing examination in April 1998, and 
that he had provided copies of those hearing test results to 
VA.  However, review of the record does not indicate that a 
private audiological report from April 1998 has been 
associated with the claims folder.  The veteran will be asked 
to submit a copy of this report for consideration in 
conjunction with his appeals.  

The claim for an increased initial (compensable) evaluation 
for a right ear hearing loss disability will be held in 
abeyance until such time as the development specified herein 
is completed.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location for any post-
service treatment he has received for a 
hearing loss disability or for ear 
infections, to include both VA and 
private sources.  Utilizing the 
information provided by the veteran and 
upon obtaining the appropriate 
authorizations, the RO should contact all 
named caregivers and facilities in order 
to request copies of the pertinent 
treatment records, apart from those 
records which have already been 
associated with the claims folder.  The 
veteran should also be asked to submit a 
copy of the April 1998 private 
audiological report for consideration in 
conjunction with his claims.  

The veteran should be notified that with 
regard to his service connection claims, 
it is necessary for him to submit 
evidence of current disability, to 
include evidence of a hearing loss 
disability in the left ear.  In addition, 
he should notified that any failure to 
cooperate with the RO's request for 
additional information might preclude 
meaningful development with regard to his 
claims.  

2.  The RO should schedule the veteran an 
examination by a physician with expertise 
in the area of ear disorders, for the 
purpose of determining the nature, 
severity, and etiology of the recurrent 
ear infections which were recently 
diagnosed on VA examination.  All special 
tests and studies should be conducted as 
indicated, and all objective findings 
should be noted in detail.  The examiner 
should indicate current diagnoses for any 
currently manifested ear disorder and an 
opinion should be provided as to whether 
the diagnosed ear disorders are related 
to the period of active service and 
treatment for ear infections therein.  
The claims folder and a copy of this 
remand should be provided to the 
examiner, and complete rationales and 
bases should be provided for any opinions 
given or conclusions reached.  If any of 
the requested opinions cannot be 
provided, the reasons therefor should be 
expressly indicated in the examination 
report.  

In addition, the RO should schedule the 
veteran for an audiological examination 
for the purpose of identifying the 
current level of hearing acuity in both 
the right ear and the left ear.  

3.  In connection with the above-cited 
development, the RO is advised to comply 
with notification requirements regarding 
the duty to report and the failure to 
report for examination.  Specifically, 
the veteran should be notified of the 
provisions of 38 C.F.R. § 3.655 with 
respect to examination reporting 
requirements for original claims and for 
claims involving increased compensation.  
VA has a duty to fully inform the veteran 
of the consequences of the failure to 
undergo the scheduled examination.  
Notification of this regulation is hereby 
given.  

4.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If any examination report does 
not contain all of the requested finding 
and opinions, it should be returned for 
completion.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the claims on appeal, to include 
consideration of the propriety of the 
assignment of staged ratings for the 
right ear hearing loss disability and 
consideration of the claim for service 
connection for ear infections.  This 
review should be conducted in light of 
the provisions of the Veterans' Claims 
Assistance Act of 2000, and compliance 
with all notice provisions specified 
therein should be ensured.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.   

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



